NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-1264
                              (Interference No. 105,531)


                       MICHAEL A. BOSS, JOHN H. KENTEN,
                      JOHN S. EMTAGE, and CLIVE R. WOOD,

                                                    Appellants,

                                          v.

        SHMUEL CABILLY, HERBERT L. HEYNEKER, WILLIAM E. HOLMES,
                ARTHUR D. RIGGS, and RONALD B. WETZEL,

                                                    Appellees.


      Doreen Yatko Trujillo, Cozen O’Connor P.C., of Philadelphia, Pennsylvania,
argued for appellants.

       Meredith Martin Addy, Brinks Hofer Gilson & Lione, of Chicago, Illinois, argued
for appellees. With her on the brief were Thomas J. Filarski, Laura A. Lydigsen and
Luke A. Parsons. Of counsel on the brief were Jeffrey P. Kushan, Sidley Austin LLP, of
Washington, DC, and Oliver R. Ashe, Jr., ASHE, P.C., of Reston, Virginia.


Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                      2009-1264
                             (Interference No. 105,531)



                      MICHAEL A. BOSS, JOHN H. KENTEN,
                     JOHN S. EMTAGE, and CLIVE R. WOOD,

                                                                  Appellants,

                                         v.

        SHMUEL CABILLY, HERBERT L. HEYNEKER, WILLIAM E. HOLMES,
                ARTHUR D. RIGGS, and RONALD B. WETZEL,

                                                                  Appellees.




                                   Judgment
ON APPEAL from the       United States Patent and Trademark Office, Board of
                         Patent Appeals and Interferences

In CASE NO(S).           105,531

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, ARCHER, and PROST, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.


                                       ENTERED BY ORDER OF THE COURT



DATED _December 11, 2009 _____        _/s/ Jan Horbaly__________________________
                                      Jan Horbaly, Clerk